Judgment, Supreme Court, Bronx County (Mark Friedlander, J.), entered January 6, 2011, insofar as appealed from as limited by the briefs, after a jury trial, awarding plaintiffs Peter McHugh and Kevin McHugh the amounts of $82,944 for loss of past guidance and support and $414,720 for loss of future guidance and support, unanimously affirmed, without costs.
The decedent was struck and killed by a Transit Authority bus. The jury awarded plaintiffs, the decedent’s two adult sons, the foregoing sums as pecuniary damages for decedent’s wrongful death. Plaintiffs established a claim for such damages where the proof established that decedent, who, up until the time of her death, still resided with her older son, provided him with financial assistance, kept the home, and worked full-time. Moreover, she maintained contact on a regular basis with her younger son who, although he lived in an adjacent state, visited her frequently, and relied on her for counsel, guidance and support in his life and career matters. She also provided him with financial assistance, namely the payment of a student loan (see Ramos v La Montana Moving & Stor., 247 AD2d 333 [1998]).
The amounts awarded do not deviate materially from what would be reasonable compensation under the circumstances (see e.g. id. at 334; Perez v St. Vincents Hosp. & Med. Ctr. of N.Y., 66 AD3d 663 [2009]; Glassman v City of New York, 225 AD2d 658, 660 [1996]). Concur — Tom, J.P., Sweeny, Renwick, Freedman and Abdus-Salaam, JJ.